Citation Nr: 1500425	
Decision Date: 01/06/15    Archive Date: 01/13/15

DOCKET NO.  08-28 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a heart disorder other than a systolic murmur, to include coronary artery disease (CAD) and hypertension, as secondary to service-connected systolic murmur.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from March 1969 to March 1971.

This matter comes to the Board of Veterans' Appeals (Board) from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction of this matter is currently held by the RO in Roanoke, Virginia, where the Veteran resides.  

When this matter was last before the Board in November 2013, the Board denied service connection for a heart disorder other than a systolic murmur, to include CAD and hypertension and as secondary to service-connected systolic murmur, and remanded the issue of entitlement to an initial compensable evaluation for a systolic heart murmur.  The Veteran appealed this decision and in a May 2014 order, the Court of Appeals for Veterans Claims (Court) vacated the denial of service connection for a heart disorder and remanded the matter back to the Board for additional development pursuant to a Joint Motion for Remand (Joint Motion).  The Court did not address the remanded issue since it did not have jurisdiction because the Board had not issued a final decision in that matter.

The Veteran testified at a February 2010 hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.

The Board has reviewed the Veteran's paper claims file as well as the electronic records maintained in the Veterans Benefits Management System (VBMS) and the Virtual VA system to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the May 2014 Joint Motion, the parties agreed that a remand was warranted for a new VA examination or opinion that addresses whether it is at least as likely as not that the Veteran's diagnosed hypertension was caused or chronically worsened by his service-connected heart murmur, or otherwise related to service.  In light of the findings in the Joint Motion, the Board finds that a remand is necessary to provide the Veteran with a new VA examination in this case.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA heart examination in order to ascertain the nature and etiology of his heart disorder other than a systolic murmur, to include CAD and hypertension, as secondary to service-connected systolic murmur.  The claims file should be made available for review, and the examination report should reflect that such review occurred.  All indicated tests and studies must be conducted.  Upon a review of the record and examination of the record, the examiner should answer the following:

The examiner should provide an opinion as to whether a) it is at least as likely as not (i.e., probability of 50 percent), that any heart disorder, including CAD and hypertension, is related to the Veteran's military service; or whether b) it is at least as likely as not (i.e., probability of 50 percent), that any heart disorder, including CAD and hypertension, was caused by or aggravated (worsened beyond the natural progression) by the service-connected systolic murmur.

The examiner must provide a complete rationale with an explanation for any opinions given.  The examiner should cite specific medical evidence and discuss the Veteran's complete medical history.

2.  After undertaking any other development deemed appropriate, the RO should readjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


